Citation Nr: 1504786	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  13-00 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for vertigo/dizziness.  


REPRESENTATION

Veteran represented by:	John B. Wells, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from July 1966 to May 1970, with service in Vietnam.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

A Board hearing was held before the undersigned Veterans Law Judge by videoconference from the RO in November 2013.  A transcript of the hearing is of record.  

The Veterans Benefit Management System and Virtual VA electronic claims files contain additional documents pertinent to the present appeal, including VA treatment records and a copy of the hearing transcript.  

In November 2014, the Veteran appointed a new representative as reflected on the first page of this decision, effectively revoking his prior power of attorney.  The Board acknowledges this appointment.  

The issue of service connection for vertigo/dizziness is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's headaches are related to his active service.  


CONCLUSION OF LAW

The Veteran's headaches were incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Here, the Board finds that service connection is warranted for headaches.  First, the Veteran has a current diagnosis of headaches.  See, e.g., May 2011 VA examination report.  Second, the Veteran contends that his current headaches started after he was knocked down during a rocket or mortar attack while he was stationed in Vietnam.  The Veteran testified at the November 2013 Board hearing that while he was at his post patrolling the perimeter of the base, a rocket or mortar hit by his post and he remembered a boom and then woke up by a rock in a hole with a lump on the back of his head and a chip off of his helmet.  The Veteran's service records show that he served in Vietnam and that he was a canine patrol man.  His competent and credible reports of the in-service event are thus consistent with the circumstances of this service.  See 38 U.S.C.A. § 1154 (West 2014).  Accordingly, the Board finds there is a current disability and an in-service event.

Third, the evidence establishes a relationship between the headaches and the in-service event.  Specifically, the Veteran reported at the May 2011 VA examination that he had experienced headaches since the incident in service wherein he was knocked down from the rocket or mortar attack.  The Board finds these statements competent and credible based on the Veteran's demeanor at the hearing and his consistent assertions.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  The May 2011 VA examiner determined that the Veteran's headaches were at least as likely as not caused by or a result of the rocket attacks, noting that the attacks were close to him and knocked him down which resulted in him hitting his head and causing the headaches.  The examiner reasoned that it was cause and effect; the Veteran had not suffered from the symptoms in question prior to the event.  The examiner also noted that his opinion was based on his personal experience examining veterans over the years.  The VA examiner's definitive opinion linking the Veteran's current headaches with being knocked down during a rocket or mortar attack is supported by a thorough explanation and is based upon a review of the relevant medical records and the Veteran's competent and credible lay evidence of the in-service incident.  The Board thus accords it significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (noting that a central issue in the persuasiveness of a medical opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).

The evidence of record, therefore, supports a finding that service connection for headaches is warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


ORDER

Service connection for headaches is granted.  


REMAND

The Board finds that a remand is necessary in this case for further development.  The Veteran underwent a VA examination in May 2011 to determine the nature and likely etiology of the vertigo/dizziness.  The examiner opined that there were multiple reasons why the Veteran may have vertigo, to include a cerebral mengioma, Meniere's disease, and reported barotrauma from an in-service explosion.  The examiner noted it was plausible it was due to the rocket attacks, but less likely as not because it was more likely due to Meniere's disease.  As the examiner did not address if Meniere's disease was related to service or why the vertigo/dizziness was more likely caused by the Meniere's disease compared to service, a clarifying opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, obtain an addendum opinion by Dr. S.P., the May 2011 VA Brain and Spinal Cord examiner, or another examiner if she is unavailable.  If the examiner deems an examination necessary, one must be provided.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

Based upon a review of the record and clinical findings, the VA examiner must provide the following opinions:

a) Is the Veteran's dizziness attributable to a clinical diagnosis other than his headaches, such as vertigo, Meniere's disease, or any other disorder?  If not, is his dizziness attributable to his service-connected headaches?  

b) If not related to the headaches, for each clinical diagnosis found, including vertigo and Meniere's disease, is it at least as likely as not (i.e., probability of 50 percent) that the disorder began during the Veteran's service or is related to an incident that occurred during service, to include the Veteran being knocked down during rocket and mortar attacks while in Vietnam.  The examiner must accept as fact that the Veteran served in Vietnam and was knocked to the ground during a rocket or mortar attack.  

The examiner must address the following:  1) service treatment records, which show treatment for dizziness and vertigo in July 1967, August 1967, and January 1968; and 2) the November 2013 Board hearing transcript wherein the Veteran described his dizziness as all of the sudden having no balance and feeling nauseated.  

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the evidence of record establishes that the Veteran's symptom of dizziness is attributable to the service-connected headaches, characterize the grant of service connection for headaches to a grant of service connection for headaches with dizziness and rate the disability accordingly.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


